         Case 1:18-cr-00567-VSB Document 188
                                         187 Filed 05/29/20
                                                   05/28/20 Page 1 of 3




May 28, 2020
                                                                           Jonathan B. New
                                                                           direct dial: 212.589.4650
                                                                           jnew@bakerlaw.com

VIA ECF


Honorable Vernon S. Broderick
United States District Court                                   5/29/2020
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    United States v. Christopher Collins, et al., No. 18-cr-567 (VSB) (S.D.N.Y.)

Dear Judge Broderick:

       We are counsel for Defendant Christopher Collins in this matter and write regarding the
date on which Mr. Collins must surrender at the institution designated by the Bureau of Prisons
(“BOP”) for service of his sentence (the “Report Date”). Specifically, we respectfully request
that Mr. Collins’ Report Date be extended and re-set to 2:00 pm on August 18, 2020, for the
reasons set forth below. We have conferred with counsel for the Government, and the
Government consents to the requested continuance.

        By way of background, on January 17, 2020, Mr. Collins appeared before Your Honor
for sentencing pursuant to his plea of guilty to one count of conspiracy to commit securities fraud
and one count of making a false statement. At sentencing, Your Honor, in relevant part,
sentenced Mr. Collins to concurrent sentences of 26 months imprisonment, recommended that
Mr. Collins be designated to FPC Pensacola in Florida and set a Report Date of March 17, 2020.
On January 31, 2020, a Judgment in a Criminal Case issued as to Mr. Collins, ECF No. 171,
formalizing this sentence. On February 28, 2020, Mr. Collins moved the Court, with the
Government’s consent, to continue the Report Date to April 21, 2020, because Mr. Collins had
not yet been processed into the BOP system, had not been designated to a facility and there was a
concern that the designation would not be able to occur prior to March 17. (ECF No. 181). The
Court granted the motion to continue the Report Date to April 21, 2020. (ECF No. 182).

       On April 1, 2020, Mr. Collins again, and with no objection from the Government, moved
the Court to further extend his Report Date by approximately sixty days in recognition of the
           Case 1:18-cr-00567-VSB Document 188
                                           187 Filed 05/29/20
                                                     05/28/20 Page 2 of 3



Honorable Vernon S. Broderick
May 28, 2020
Page 2


impact of the worldwide COVID-19 pandemic. (ECF No. 184). At that time, there were fewer
than 900,000 confirmed cases and fewer than 43,000 deaths worldwide. The figures for the
United States stood at approximately 190,000 and 4,000, respectively. See id. at 2. That letter
further detailed Centers for Disease Control and Prevention guidance identifying individuals at
higher risk of contracting and suffering severe illness from COVID-19 to include those are 65
and older or those who suffer from a variety of chronic health conditions including chronic lung
disease or moderate to severe asthma and serious heart conditions. Id. Mr. Collins is older than
65 and has additional risk factors. Id. at 3. The impact of the pandemic on U.S. jail and prison
populations is particularly acute, and potentially disastrous. See id. at 3-4.

        Since the date of the previous request, confirmed COVID-19 cases have ballooned both
worldwide and domestically. Confirmed cases and deaths worldwide stand at approximately 5.7
million and 356,000, respectively, with domestic tallies of approximately 1.7 million and
100,000.1 Although almost certainly underreported,2 official statistics within the BOP system
detail nearly 5,000 confirmed COVID-19 cases and 64 deaths among prisoners.3 The BOP has
continued various COVID-19 response measures, to include quarantine and isolation, suspension
of visitation (to include attorney visits), and limitations on prisoner movement, with such
measures to continue through at least June 30, 2020.4 Nonetheless, COVID-19 in prison
populations is anticipated to continue to “surge” and the official statistics are “dramatically low,”
perhaps underreporting by almost two-thirds.5

         Finally, with respect to FPC Pensacola, we previously noted that the BOP itself sought
delayed reporting to that facility because “some BOP minimum security camps do not have
restrictive housing that would be necessary for a quarantine, local municipal or county jails are
the only available option for housing an inmate who voluntarily surrenders with possible
COVID-19 exposure. Unfortunately, many local jails are refusing to admit such inmates at this
time.” See ECF No. 184, Ex. A. Moreover, age-related COVID-19 vulnerability has been cited in
the release of at least one elderly inmate—Billy Walters—from FPC Pensacola.6 Walters, age 73,
was serving a five-year sentence for illegally making tens of millions of dollars in insider trading
profits. Although he was not due to be released until February 2022, his early release appears to
be based largely on his age and the particular vulnerability of the elderly population. He will
serve the remainder of his sentence on home confinement.



1
  Coronavirus COVID-19 Global Cases by the Center for Systems Science and Engineering (CSSE) at Johns
Hopkins University (JHU) available at https://coronavirus.jhu.edu/map.html
2
  https://www.reuters.com/article/us-health-coronavirus-usa-jails-specailr/special-report-death-sentence-the-hidden-
coronavirus-toll-in-u-s-jails-and-prisons-idUSKBN22U1V2
3
  https://www.bop.gov/coronavirus/
4
  https://www.reuters.com/article/us-health-coronavirus-usa-jails-specailr/special-report-death-sentence-the-hidden-
coronavirus-toll-in-u-s-jails-and-prisons-idUSKBN22U1V2
5
  See n.3, supra.
6
  https://www.golfdigest.com/story/billy-walters-gambler-tied-to-phil-mickelson-released-from-prison-early
         Case 1:18-cr-00567-VSB Document 188
                                         187 Filed 05/29/20
                                                   05/28/20 Page 3 of 3



Honorable Vernon S. Broderick
May 28, 2020
Page 3


        We respectfully submit that the ongoing pandemic, and the exigent circumstances it has
created, constitutes good cause for continuing the Report Date of Mr. Collins from June 23, 2020
to 2:00 pm on August 18, 2020. It would be dangerous, unnecessary, and potentially deadly for
an elderly, non-violent, first time offender to report to prison in the midst of a global pandemic
that has grown dramatically in recent months. Prudence dictates that, to the extent possible,
adding additional inmates to a BOP system under strain should be avoided. Good cause exists for
granting the requested relief.

Respectfully submitted,

/s/ Jonathan B. New
Jonathan B. New
Jonathan R. Barr
Kendall E. Wangsgard
BakerHostetler LLP
212.589.4650

Counsel for Christopher Collins

cc: All Parties (via ECF)
